--------------------------------------------------------------------------------


Exhibit 10.2
 
Form of Secured Promissory Note
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAW, AND IT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR STATE LAW
OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS; AND THE COMPANY MAY REQUIRE
AN OPINION OF COUNSEL AS TO THE AVAILABILITY OF SUCH EXEMPTION.


No. ____
$______.00
 
Orlando, Florida
Date: December __, 2015
 



MEDITE CANCER DIAGNOSTICS, INC.


15% SECURED PROMISSORY NOTE


FOR VALUE RECEIVED, MEDITE CANCER DIAGNOSTICS, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of ____________ (“Holder”), the
principal amount of _________ dollars ($___) on the earlier of the third month
anniversary of the Closing Date or the third business day following the
Company’s receipt of funds exceeding $1,000,000 from an equity or debt financing
(the “Additional Financing”), not including the financing contemplated by the
Purchase Agreement (as defined below) (such earlier date being hereinafter
referred to as the “Maturity Date”) or earlier as hereinafter
provided.  Interest on the outstanding principal balance shall be paid
quarterly, in arrears, at the rate of fifteen percent (15%) per annum.  Interest
shall be computed on the basis of a 360-day year, using the number of days
actually elapsed.  The Holder, at its sole election, may elect to have the
interest accrued on this Note paid in shares of Common Stock, cash or a
combination of both; provided however that any interest the Holder elects to
have paid in shares of Common Stock, shall be paid at the rate of $1.60 per
share; provided further that if the Holder elects to have any accrued interest
paid in shares of Common Stock, it must provide written notice to the Company at
least five (5) Business Days prior to the interest payment due date and such
notice must clearly state the amount of interest such Holder elects to be paid
in shares of Common Stock.


ARTICLE 1.
Agreements


(a)      Securities Purchase Agreement.  This Note has been issued pursuant to
the terms and conditions set forth in the Securities Purchase Agreement dated as
of December [  ], 2015 by and among the Company and the Holder, (as from time to
time amended, the “Purchase Agreement”).  All of the terms and conditions of
such Purchase Agreement are incorporated herein by this reference, and all
capitalized terms not separately defined in this Note, shall have the same
meanings as defined in the Purchase Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(b)      Security Agreement.  Pursuant to that certain Security Agreement dated
as of December [  ], 2015 by and among the Company and the Holders (the
“Security Agreement”), the amounts owed under this Note are secured by a
security interest as set forth in the Security Agreement.
 
ARTICLE 2.
Events of Default and Acceleration


(a)      Events of Default Defined.  The entire unpaid principal amount of this
Note, together with interest thereon shall forthwith become and be due and
payable if any one or more the following events (“Events of Default”) shall have
occurred (for any reason whatsoever and whether such happening shall be
voluntary or involuntary or be affected or come about by operation of law
pursuant to or in compliance with any judgment, decree, or order of any court or
any order, rule or regulation of any administrative or governmental body) and be
continuing.  An Event of Default shall occur:


(i)           if failure shall be made in the payment of the principal of this
Note or in the payment of any installment of interest on this Note when and as
the same shall become due and such failure shall continue for a period of five
(5) business days after such payment is due; or


(ii)           the Company defaults in the performance of or compliance with its
obligations under any of this Note, the Purchase Agreement or any of the
Transaction Documents and such default has not been cured for thirty (30) days
after written notice of default is given to the Company; or


(iii)           any representation or warranty made by or on behalf of the
Company in this Note, the Purchase Agreement or any of the Transaction Documents
proves to have been false or incorrect in any material respect on the date as of
which made, and such condition has not been cured for sixty (60) business days
after written notice of default is given to the other party;


(iv)           if the Company shall consent to the appointment of a receiver,
trustee or liquidator of itself or of a substantial part of its property, or
shall admit in writing its inability to pay its debts generally as they become
due, or shall make a general assignment for the benefit of creditors, or shall
file a voluntary petition in bankruptcy, or an answer seeking reorganization in
a proceeding under any bankruptcy law (as now or hereafter in effect) or an
answer admitting the material allegations of a petition filed against the
Company in any such proceeding, or shall by voluntary petition, answer or
consent, seek relief under the provisions of any other now existing or future
bankruptcy or other similar law providing for the reorganization or winding up
of corporations, or an arrangement, composition, extension or adjustment with
its or their creditors, or shall, in a petition in bankruptcy filed against it
or them be adjudicated a bankrupt, or the Company or its directors or a majority
of its stockholders shall vote to dissolve or liquidate the Company; or


(v)           if an involuntary petition shall be filed against the Company
seeking relief against the Company under any now existing or future bankruptcy,
insolvency or other similar law providing for the reorganization or winding up
of corporations, or an arrangement, composition, extension or adjustment with
its or their creditors, and such petition shall not be stayed or vacated or set
aside within ninety (90) days from the filing thereof; or
 
 
 
2

--------------------------------------------------------------------------------

 


(vi)           if a court of competent jurisdiction shall enter an order,
judgment or decree appointing, without consent of the Company, a receiver,
trustee or liquidator of the Company or of all or any substantial part of the
property of the Company, or approving a petition filed against the Company
seeking a reorganization or arrangement of the Company under the Federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any State thereof, or any substantial part of the property of the
Company shall be sequestered; and such order, judgment or decree shall not be
stayed or vacated or set aside within ninety (90) days from the date of the
entry thereof.


(b)      Remedies Following An Event Of Default.  Upon occurrence of an Event of
Default defined in subsection (a) of this Article 2, this Note and all accrued
Interest to the date of such default shall, at the option of the Holder,
immediately become due and payable without presentment, protest or notice of any
kind, all of which are waived by the Company; provided further that upon an
Event of Default, the Company shall issue the Holder warrants in amount equal to
10% of the then outstanding principal amount of this Note per month, until such
default is cured.
 
(c)      Rights of the Holder.  Nothing in this Note shall be construed to
modify, amend or limit in any way the right of the Holder to bring an action
against the Company.


ARTICLE 3.
Miscellaneous


(a)      Prepayments and Partial Payments.  The Company may prepay this Note in
whole or in part at anytime; provided, that any partial payment of principal
shall be accompanied by payment of accrued interest to the date of
prepayment.  Any payment made to the holders of the Notes which is not a full
payment of all principal and interest on all of the Notes shall be made pro rata
to the holders of the Notes based on the respective principal amounts of the
Notes.
 
(b)      Transferability.  This Note shall not be transferred except in a
transaction exempt from registration pursuant to the Securities Act and
applicable state securities law.  The Company shall treat as the owner of this
Note the person shown as the owner on its books and records.  The term “Holder”
shall include the initial holder named on the first page of this Note and any
subsequent holder of this Note.


(c)      WAIVER OF TRIAL BY JURY.  IN ANY LEGAL PROCEEDING TO ENFORCE PAYMENT OF
THIS NOTE, THE COMPANY WAIVES TRIAL BY JURY.
 
(d)      Usury Saving Provision.  All payment obligations arising under this
Note are subject to the express condition that at no time shall the Company be
obligated or required to pay interest at a rate which could subject the holder
of this Note to either civil or criminal liability as a result of being in
excess of the maximum rate which the Company is permitted by law to contract or
agree to pay.  If by the terms of this Note, the Company is at any time required
or obligated to pay interest at a rate in excess of such maximum rate, the
applicable rate of interest shall be deemed to be immediately reduced to such
maximum rate, and interest thus payable shall be computed at such maximum rate,
and the portion of all prior interest payments in excess of such maximum rate
shall be applied and shall be deemed to have been payments in reduction of
principal.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)      Notice to Company.  Any notice(s) given under this Note shall be given
on the same terms and conditions set forth in Section 8(f) of the Purchase
Agreement.
 
(f)      Governing Law.  This Note shall be governed by the laws of the State of
New York applicable to agreements executed and to be performed wholly within
such State.  The Company hereby (i) consents to the non-exclusive jurisdiction
of the United States District Court sitting in New York, New York in any action
relating to or arising out of this Note, (ii) agrees that any process in any
such action may be served upon it, in addition to any other method of service
permitted by law, by certified or registered mail, return receipt requested, or
by an overnight courier service which obtains evidence of delivery, with the
same full force and effect as if personally served upon him and (iii) waives any
claim that the jurisdiction of any such tribunal is not a convenient forum for
any such action and any defense of lack of in personam jurisdiction with respect
thereto.
 
(g)      Expenses.  In the event that the Holder commences a legal proceeding in
order to enforce its rights under this Note, the Company shall pay all
reasonable legal fees and expenses incurred by the Holder with respect thereto,
if the Holder is successful in enforcing such action.


IN WITNESS WHEREOF, the Company has executed this Note as of the date and year
first aforesaid.
 

  MEDITE CANCER DIAGNOSTICS, INC.          
 
By:
      Name:     Title :          


 
 
 
 
 
 
4

--------------------------------------------------------------------------------